DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al (US 2016/0126015).
Regarding claim 1, PARK discloses an electronic component (Fig. 7, 1000) comprising: a capacitor body (Fig. 7, 11000) having first and second surfaces (Fig. 7, bottom and top in T direction) opposing each other, third and fourth surfaces (Fig. 7, left and right in L direction) connected to the first and second surfaces and opposing each other (Fig. 7), and fifth and sixth surfaces (Fig. 7, front and back in W direction) connected to the first, second, third and fourth surfaces and opposing each other in a first direction (Fig. 7, W direction), the capacitor body including a plurality of dielectric layers (Fig. 9, 1110) stacked in the first direction (Fig. 7-9) and first and second internal electrodes (Fig. 9, 1210/1220) alternately stacked with a respective dielectric layer interposed therebetween (Fig. 9); first and second external electrodes (Fig. 7, 1310/1320) disposed on the first surface of the capacitor body and spaced 
Regarding claim 11, PARK discloses an electronic component (Fig. 7, 1000) comprising: a capacitor body (Fig. 7, 11000) having first and second surfaces (Fig. 7, bottom and top in T direction) opposing each other, third and fourth surfaces (Fig. 7, left and right in L direction) connected to the first and second surfaces and opposing each other (Fig. 7), and fifth and sixth surfaces (Fig. 7, front and back in W direction) connected to the first, second, third and fourth surfaces and opposing each other in a first direction (Fig. 7, W direction), the capacitor body including a plurality of dielectric layers (Fig. 9, 1110) stacked in the first direction (Fig. 7-9) and first and second internal electrodes (Fig. 9, 1210/1220) alternately stacked with a respective dielectric layer interposed therebetween (Fig. 9); first and second external electrodes (Fig. 7, 1310/1320) disposed on the first surface of the capacitor body and respectively connected to the first and second internal electrodes exposed through the first surface of the capacitor body (Fig. 8), the first and second external electrodes being spaced apart from each other in a second direction (Fig. 7, L direction) connecting the third and fourth surfaces (Fig. 7); and DB1/ 113535228.1first and second metal frames (Fig. 7, 141/142)  face contacting the first and second external electrodes (Fig. 7), respectively, and extending in a third direction (Fig. 7, T direction) connecting the first and second surfaces of the capacitor body to be mounted on a mounting substrate (Fig. 11, 200).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 9-10, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2016/0126015) in view of TOGASHI et al (US 2010/0188798).
Regarding claim 2, PARK further teaches that the first and second metal frame comprises a first bonding portion (Fig. 6, 141a/142a), vertical positions (Fig. 6, 141e/142e) extending in a third direction (Fig. 6, up and down [T direction]) and mounting portions (Fig. 6, 141d/142d) extending from vertical positions (Fig. 6, 141g/142g). 
However, PARK fails to specifically teach the combination of the limitations of the claim. 
TOGASHI teaches that the first metal frame (Fig. 11, 75 on left) comprises a first bonding portion (Fig. 11, 53a) coupled to the first external electrode (Fig. 10, connected to 3a though 51 and 53c), a pair of first vertical portions (Fig. 11, between 53b and 53a) extending in a third direction (Fig. 11, up and down) connecting the first and second surfaces of the capacitor body (Fig. 10, top to bottom), from both ends of the first bonding portion in the first direction (Fig. 11, extending from left and right ends of 53a), respectively, and a pair of first mounting portions (Fig. 11, 52) extending from one ends of the pair of first vertical portions, respectively (Fig. 11), to face each other in the first direction (Fig. 11, 52 face each other at 78), and the second metal frame (Fig. 11, 75 on right) comprises a second bonding portion (Fig. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TOGASHI to the invention of PARK, in order to enhance the vibration absorption of the metal frames (TOGASHI [0006]).
Regarding claim 3, PARK, as modified by TOGASHI, further teaches that the first metal frame further comprises a first connecting portion (TOGASHI Fig. 11, connecting part above 78 from 52 to 52) connecting the pair of first vertical portions in the first direction (TOGASHI Fig. 11), and the second metal frame further comprises a second connecting portion (TOGASHI Fig. 11, connecting part above 78 from 52 to 52) connecting the pair of second vertical DB1/ 113535228.1portions in the first direction (TOGASHI Fig. 11).  
Regarding claim 6, PARK, as modified by TOGASHI, further teaches that the first metal frame further comprises a first guide portion (TOGASHI Fig. 11, 54) extending in the third direction from the first connecting portion along a portion of the third surface of the capacitor body (TOGASHI Fig. 10, up far end of 3), and the second metal frame further comprises a second guide DB1/ 113535228.1portion (TOGASHI Fig. 11, 54) extending in the third direction from the second connecting portion along a portion of the fourth surface of the capacitor body (TOGASHI Fig. 10, up close end of 3).  
Regarding claim 7, PARK, as modified by TOGASHI, further teaches that the first and second external electrodes comprise first and second connection portions (PARK Fig. 7, bottom parts of 1310/1320) respectively disposed on first surface of the capacitor body (PARK Fig. 7), and a pair of first and second band portions (PARK Fig. 7, parts of 1310/1320 on sides of 1100) extending in the third 
Regarding claim 9, PARK, as modified by TOGASHI, further teaches a first conductive bonding layer (PARK Fig. 8, 161) arranged between the DB1/ 113535228.1first bonding portion and the first external electrode (PARK Fig. 8); and a second conductive bonding layer (PARK Fig. 8, 162) arranged between the second bonding portion and the second external electrode (PARK Fig. 8).  
Regarding claim 10, PARK, as modified by TOGASHI, further teaches that the first and second conductive bonding layers include a solder having a relatively high melting point (PARK [0018]).
Regarding claim 12, PARK further teaches that the first and second metal frame comprises a first bonding portion (Fig. 6, 141a/142a), vertical positions (Fig. 6, 141e/142e) extending in a third direction (Fig. 6, up and down [T direction]) and mounting portions (Fig. 6, 141d/142d) extending from vertical positions (Fig. 6, 141g/142g). 
However, PARK fails to specifically teach the combination of the limitations of the claim. 
TOGASHI teaches that the first metal frame (Fig. 11, 75 on left) comprises a first bonding portion (Fig. 11, 53a) coupled to the first external electrode (Fig. 10, connected to 3a though 51 and 53c), a pair of first vertical portions (Fig. 11, between 53b and 53a) extending in the third direction (Fig. 11, up and down) from both ends of the first bonding portion in the first direction (Fig. 11, extending from left and right ends of 53a), respectively, and a pair of first mounting portions (Fig. 11, 52) extending from one ends of the pair of first vertical portions, respectively (Fig. 11), to face each other in the first direction (Fig. 11, 52 face each other at 78), and the second metal frame (Fig. 11, 75 on right) comprises a second bonding portion (Fig. 11, 53a) coupled to the second external electrode (Fig. 10, connected to 3a though 51 and 53c), a pair of second vertical portions (Fig. 11, between 53b and 53a) extending in the third direction (Fig. 11, up and down) from both ends of the second bonding portion in the first direction (Fig. 11, extending from left and right ends of 53a), respectively, and a pair of second mounting portions (Fig. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TOGASHI to the invention of PARK, in order to enhance the vibration absorption of the metal frames (TOGASHI [0006]).
Regarding claim 13, PARK, as modified by TOGASHI, further teaches that the first metal frame further comprises a first connecting portion (TOGASHI Fig. 11, connecting part above 78 from 52 to 52) connecting the pair of first vertical portions in the first direction (TOGASHI Fig. 11), and the second metal frame further comprises a second connecting portion (TOGASHI Fig. 11, connecting part above 78 from 52 to 52) connecting the pair of second vertical DB1/ 113535228.1portions in the first direction (TOGASHI Fig. 11).
Regarding claim 16, PARK, as modified by TOGASHI, further teaches that the first metal frame further comprises a first guide portion (TOGASHI Fig. 11, 54) extending in the third direction from the first connecting portion along a portion of the third surface of the capacitor body (TOGASHI Fig. 10, up far end of 3), and the second metal frame further comprises a second guide DB1/ 113535228.1portion (TOGASHI Fig. 11, 54) extending in the third direction from the second connecting portion along a portion of the fourth surface of the capacitor body (TOGASHI Fig. 10, up close end of 3).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2016/0126015) in view of TOGASHI et al (US 2010/0188798) in further view of LEE et al (US 7331799).
Regarding claim 16, PARK, as modified by TOGASHI, fail to teach the claim limitations. 
Lee teaches the first metal frame (Fig. 2(a), 31) further comprises a pair of first extension portions (Fig. 2(a), 312) extending from the pair of first vertical portions (Fig. 2(a), 311) to be connected to the pair of first band portions (Fig. 2(a), band portions of 301), respectively, and the second metal frame (Fig. 2(a), 32) further comprises a pair of 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Lee to the invention of PARK, in order to allow the metal frame to better clamp and hold onto the capacitor (Lee Col 4, lines 19-44).

Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4 and 14, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first connecting portion is located outwardly of the third surface of the capacitor body in the second direction, and the second connecting portion is located outwardly of the fourth surface of the capacitor body in the second direction” in combination with the other claim limitations. 
Regarding claim 5 and 15, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first metal frame has a hexahedral shape in which an inner surface of the first metal frame is opened in the second direction and the pair of first mounting portions are spaced apart from each other in the first direction, and the second metal frame has a hexahedral shape in which an inner surface of the second metal frame is opened in the second direction and the pair of second 

Additional Relevant Prior Art:
PARK et al (US 2016/0088725) teaches relevant art in Fig. 6.
MUROWAKI et al (US 20140240081) teaches relevant art in Fig. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848